Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D20-30
                        Lower Tribunal No. 16-4304
                           ________________


                             Quanisha Harris,
                                Appellant,

                                     vs.

                           Carolyn Walker, etc.,
                                 Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mindy S.
Glazer, Judge.

     Peter A. Cohen, P.A., and Peter A. Cohen; Wasson & Associates,
Chartered, and Roy D. Wasson, for appellant.

     Marva L. Wiley, for appellee.


Before LOGUE, SCALES, and LOBREE, JJ.

     PER CURIAM.
      “The lower court’s ultimate factual determinations during a non-jury trial

may not be disturbed on appeal unless shown to be unsupported by

competent and substantial evidence or to constitute an abuse of discretion.”

Mia. Real Estate Inv., LLC v. Beini Xu, 252 So. 3d 292, 293 (Fla. 3d DCA

2018). Additionally, without a transcript, and in the absence of fundamental

error on its face, an appellate court must affirm a trial court’s decision. See

Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979)

(“Without a record of the trial proceedings, the appellate court can not

properly resolve the underlying factual issues so as to conclude that the trial

court's judgment is not supported by the evidence or by an alternative

theory.”).

      Affirmed.




                                       2